DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “a board” in line 3 is believed to should read “the board”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2010/0008017).
Regarding claim 1, Ito discloses a multilayer capacitor (Fig. 1), comprising: a capacitor body (Fig. 1, 2) comprising first and second dielectric 5layers (Fig. 4, 2x above 6 and 2x above 5) and first and second internal electrodes (Fig. 5, 5/6), and a first surface and a second surface opposing each other (Fig. 5, 2a/2b), a third surface and a fourth surface (Fig. 5, 2c/2d) connected to the first and second surfaces and opposing each other (Fig. 5), and a fifth surface and a sixth surface (Fig. 3A, 2e/2f) connected to the first 
Regarding claim 2, Ito further discloses that a thickness of each of the first and second step-compensating portions is smaller than a thickness of each of the first and second dielectric layers (Fig. 4, t2-e2 is smaller than 2x).  
Regarding claim 3, Ito further discloses that an average thickness of each of the first and second internal electrodes is 0.41 µm or less (0.1-2 µm [0073])).  
15 Regarding claim 4, Ito further discloses that the first and second external electrodes comprise: first and second connecting portions (Fig. 1, 3a/4a) respectively disposed on the third and fourth surfaces of the capacitor body (Fig. 1) and respectively connected to the first and second internal 
25 Regarding claim 5, Ito further discloses that the DB1/ 109969354.1 Page 24first step-compensating portion and the first internal electrode are made of a same material, and the second step-compensating portion and the second internal electrode are made of a same material (same material different thickness (Fig. 4, [0074]).  
Regarding claim 6, Ito further discloses that the first margin portion is a portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B above 32a and 33a), the first side portion is disposed on the first margin 10portion (Fig. 6A), the second margin portion is another portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B, below 32a and 33a), and the second side portion is disposed on the second margin 15portion (Fig. 6B).  
Regarding claim 7, Ito further discloses that the first step-compensating portion is exposed from the third and fifth surfaces (Fig. 6A, 32c touches 34a and 34b), and 20the second step-compensating portion is exposed from the fourth and sixth surfaces (Fig. 6B, 33c touches 35a and 35c).  
Regarding claim 8, Ito further discloses 25a third step-compensating portion (Fig. 6A, 33 on left side) disposed on an edge DB1/ 109969354.1Page 25portion in a length direction on the second dielectric layer on which the second internal electrode is disposed (Fig. 6A, on left edge in left to right direction and would be above the below dielectric layer Fig. 5), the third step-compensating portion being disposed on the first internal electrode (Fig. 6A as shown in Fig. 4); and 5a fourth step-compensating portion (Fig. 6B, 33c on right side) disposed on another edge portion in the length direction on the first dielectric layer on which the first internal electrode is disposed (Fig. 6B, on right edge in left to right direction and would be above the below dielectric layer Fig. 5), the fourth step-compensating portion being disposed on the second internal electrode (Fig. 6B as shown in Fig. 4).  
Regarding claim 9, Ito further discloses that the third step-compensating portion extends from the first step-compensating portion in the width direction (Fig. 6A), and the fourth step-compensating portion extends from the 15second step-compensating portion in the width direction (Fig. 6B).  
Regarding claim 10, Ito further discloses that the third step-compensating portion is exposed from the third surface (Fig. 6A), and 20the fourth step-compensating portion is exposed from the fourth surface (Fig. 6B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2010/0008017) in view of LIM et al (US 2016/0196917).
Regarding claim 11, Ito teaches a multilayer capacitor (Fig. 1), comprising: a capacitor body (Fig. 1, 2) comprising first and second dielectric 5layers (Fig. 4, 2x above 6 and 2x above 5) and first and second internal electrodes (Fig. 5, 5/6), and a first surface and a second surface opposing each other (Fig. 5, 2a/2b), a third surface and a fourth surface (Fig. 5, 2c/2d) connected to the first and second surfaces and opposing each other (Fig. 5), and a fifth surface and a sixth surface (Fig. 3A, 2e/2f) connected to the first 
However, Ito fails to teach a board having a multilayer capacitor mounted thereon, comprising:25thethe the board comprising first and second electrode pads on one DB1/ 109969354.1 Page 26surface, wherein the first and second external electrodes are mounted on the first and second electrode pads to be connected thereto, respectively.
LIM teaches a board (Fig. 5, 210) having a multilayer capacitor (Fig. 5, 110) mounted thereon (Fig. 5), comprising: the 25theboard comprising first and second electrode pads (Fig. 5, 221/222) on one DB1/ 109969354.1 Page 26surface (Fig. 5, top of 210), wherein the first and second external electrodes (Fig. 5, 131/132) are mounted on the first and second electrode pads to be connected thereto, respectively (Fig. 5).

Regarding claim 12, Ito, as modified by LIN, further teaches that a thickness of each of the first and second step-compensating portions is smaller than a thickness of each of the first and second dielectric layers (Fig. 4, t2-e2 is smaller than 2x).  
Regarding claim 13, Ito, as modified by LIN, further teaches that an average thickness of each of the first and second internal electrodes is 0.41 µm or less (0.1-2 µm [0073])).  
15 Regarding claim 14, Ito, as modified by LIN, further teaches that the first and second external electrodes comprise: first and second connecting portions (Fig. 1, 3a/4a) respectively disposed on the third and fourth surfaces of the capacitor body (Fig. 1) and respectively connected to the first and second internal 20electrodes (Fig. 5); and first and second band portions (Fig. 1, 3b/4b) respectively extending to a portion of the first surface of the body from the first and second connecting portions (Fig. 1).  
25 Regarding claim 15, Ito, as modified by LIN, further teaches that the DB1/ 109969354.1 Page 24first step-compensating portion and the first internal electrode are made of a same material, and the second step-compensating portion and the second internal electrode are made of a same material (same material different thickness (Fig. 4, [0074]).  
Regarding claim 16, Ito, as modified by LIN, further teaches that the first margin portion is a portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B above 32a and 33a), the first side portion is disposed on the first margin 10portion (Fig. 6A), the second margin portion is another portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B, below 32a and 33a), and the second side portion is disposed on the second margin 15portion (Fig. 6B).  
Regarding claim 17, Ito, as modified by LIN, further teaches that the first step-compensating portion is exposed from the third and fifth surfaces (Fig. 6A, 32c touches 34a and 34b), and 20the second step-compensating portion is exposed from the fourth and sixth surfaces (Fig. 6B, 33c touches 35a and 35c).  
Regarding claim 18, Ito, as modified by LIN, further teaches  25a third step-compensating portion (Fig. 6A, 33 on left side) disposed on an edge DB1/ 109969354.1Page 25portion in a length direction on the second dielectric layer on which the second internal electrode is disposed (Fig. 6A, on left edge in left to right direction and would be above the below dielectric layer Fig. 5), the third step-compensating portion being disposed on the first internal electrode (Fig. 6A as shown in Fig. 4); and 5a fourth step-compensating portion (Fig. 6B, 33c on right side) disposed on another edge portion in the length direction on the first dielectric layer on which the first internal electrode is disposed (Fig. 6B, on right edge in left to right direction and would be above the below dielectric layer Fig. 5), the fourth step-compensating portion being disposed on the second internal electrode (Fig. 6B as shown in Fig. 4).  
Regarding claim 19, Ito, as modified by LIN, further teaches that the third step-compensating portion extends from the first step-compensating portion in the width direction (Fig. 6A), and the fourth step-compensating portion extends from the 15second step-compensating portion in the width direction (Fig. 6B).  
Regarding claim 20, Ito, as modified by LIN, further teaches that the third step-compensating portion is exposed from the third surface (Fig. 6A), and 20the fourth step-compensating portion is exposed from the fourth surface (Fig. 6B).

Additional relevant prior art
Lee et al (US 2012/0307415) teaches relevant art in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848